CONCURRING OPINION BY
STRASSBURGER, J.:
I join the Majority opinion. I agree with the Majority’s conclusion that the trial court properly denied Mumma II’s Motion for Disqualification and Removal of the executrix. I also agree that, pursuant to Matter of Estate of Velott, 365 Pa.Super. 313, 529 A.2d 525, 527 (1987), this Court is constrained to consider this order a collateral order subject to immediate appeal.
However, I feel compelled to express my disagreement with the case law on the issue that an order denying the removal of an executor is a collateral order subject to immediate review.1 In this case, Mumma *53II concedes that this petition is the fourth time since 1989 he has asked the trial court to remove Morgan as executrix. Furthermore, a court-appointed auditor has conducted over 33 days of hearings on the accounting of this estate. Allowing this order to be appealable wastes judicial resources and promotes the type of piecemeal litigation recently frowned upon by our Supreme Court. See Vaccone v. Syken, 587 Pa. 380, 899 A.2d 1103, 1107 (2006) (“[W]e believe that it has become necessary to remember the purpose of the finality rule, which is to avoid piecemeal litigation, and not to become swallowed up in its exceptions.”). After all, “[i]t is more important to prevent the chaos inherent in bifurcated, trifurcated, and multifureated appeals than it is to correct each mistake of a trial court the moment it occurs.” Calabrese v. Collier Twp. Mun. Auth., 432 Pa. 360, 248 A.2d 236, 238 (1968) (O’Brien, J. dissenting).
In my view, the development of the case law in this area betrays a serious lack of trust in our trial bench.

. “A collateral order is an order separable from and collateral to the main cause of action where the right involved is too important to be denied review and the question presented is such that if review is postponed until final judgment in the case, the claim will be irreparably lost.” Pa.R.A.P. 313(b). This Court has offered the following analysis as to why the elements for a collateral order are met for an order denying the removal of an executor:
First, it is an order which finally determines a claimed right; i.e. the right of a beneficiary or beneficiaries to a competent and trustworthy executor who will carefully and faithfully carry out the intentions of the testator and also use its best efforts to maximize and fairly distribute the estate to the devisees and legatees. By denying the petition the lower court has made a determination that this right has not been infringed, just as an order granting the petition would, *53of course, indicate an opposite conclusion. Such a determination is not the end of the litigation since it is part of the administration, accounting and distribution of the decedent's estate. It is, however, a separate and collateral order in that the executor, while performing an important administrative and fiduciary function, can be replaced by another party. The administration of the estate, while delayed, would continue.
Second, the right is one which is too important to be denied review. Neither party contends anything to the contrary. When the assets of an estate are subject to possible harm or diminution because of acts or omissions of an executor the courts are the appropriate forum to decide what action is necessary to remedy that harm. While the trial courts, because of the experience acquired in handling estate cases, are eminently capable of deciding questions of removal, such questions involve serious issues bearing upon the property in question, the reputation of the executor and also the interest of the state in assuring orderly administration and in properly ascertaining and collecting revenues. We find these issues important enough to merit appellate review.
Third, in many, if not all, cases the right will be irreparably lost if review is deferred. [Where the executor is an individual,] deferral of review may mean that the assets of the estate will be dissipated or destroyed in the interim. Thus, the right would be lost because surcharge would be nothing more than a hollow remedy.
In re Georgiana’s Estate, 312 Pa.Super. 339, 458 A.2d 989, 991 (1983), affirmed 504 Pa. 510, 475 A.2d 744 (1984) (per curiam).